Exhibit 10.8

STEAKHOUSE PARTNERS, INC.

2004 STOCK INCENTIVE PLAN

INCENTIVE STOCK OPTION AGREEMENT

(Time-based Vesting)

THIS INCENTIVE STOCK OPTION AGREEMENT (this “Agreement”) dated as of
_____________ (“Grant Date”), is made by and between Steakhouse Partners, Inc.,
a Delaware corporation (the “Company”), and ___________, (the “Participant”)
relating to Stock Options granted under the Steakhouse Partners, Inc. 2004 Stock
Incentive Plan (the “Plan”). Capitalized terms used in this Agreement without
definition shall have the respective meanings ascribed to such terms in the
Plan.

 

1. Grant of Stock Option, Option Price and Term.

(a) The Company grants to the Participant an Incentive Stock Option (the “Stock
Option”) to purchase _______________ shares of Stock (the “Option Shares”) at a
price of $_______ per share (the “Option Price”), subject to the provisions of
the Plan and the terms and conditions hereof.

(b) The term of this Stock Option shall be a period of 3 years from the Grant
Date unless earlier terminated in accordance with the provisions of the Plan
(the “Option Period”). During the Option Period, the Stock Option shall become
exercisable with respect to one-third (1/3) of the Option Shares on each of the
first, second and third anniversaries of the Grant Date.

Notwithstanding the foregoing, in the event the Participant incurs a termination
of employment for any reason whatsoever as an employee of the Company or a
Subsidiary, the provisions of Section 4 of the Plan relating to termination of
employment shall apply.

(c) The Stock Option granted hereunder is designated as an Incentive Stock
Option and is intended to constitute an “incentive stock option” as that term is
used in Section 422 of the Code. To the extent that the aggregate Fair Market
Value (determined on the Grant Date) of the Option Shares with respect to which
any Incentive Stock Options are exercisable by the Participant during any
calendar year under all plans of the Company and its Affiliates exceeds
$100,000, the Stock Options or portions thereof which exceed such limit
(according to the order in which they were granted) shall be treated as
Non-Qualified Stock Options. It should be understood that there is no assurance
that the Stock Option will, in fact, be treated as an Incentive Stock Option.

(d) The Company shall not be required to issue any fractional shares of Stock.

 

2. Exercise.

The Stock Option shall be exercisable during the Participant’s lifetime only by
the Participant (or his or her Representative), and after the Participant’s
death only by a Representative. The Stock Option may only be exercised by the
delivery to the Company of a



--------------------------------------------------------------------------------

properly completed written notice, in form satisfactory to the Administrator,
which notice shall specify the number of Option Shares to be purchased and the
aggregate Option Price for such shares, together with payment in full of such
aggregate Option Price. Payment shall only be made as specified in the Plan. If
any part of the payment of the Option Price is made in shares of Stock, such
shares shall be valued by using their Fair Market Value as of the date of
exercise of the Stock Option.

The Stock Option may not be exercised unless there has been compliance with all
the preceding provisions of this Section 2, and, for all purposes of this
Agreement, the date of the exercise of the Stock Option shall be the date upon
which there is compliance with all such requirements. The Administrator may deny
any method of exercise permitted hereunder if such method would result in
liability under federal securities law to the Participant or the Company or
would result in an expense charge to the Company.

 

3. Non-Transferability of Stock Option.

The Stock Option may not be transferred in any manner other than by will or by
the laws of descent and distribution. The terms of the Plan and this Agreement
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Participant.

 

4. Payment of Withholding Taxes.

If the Company is obligated to withhold an amount on account of any tax imposed
as a result of the exercise of the Stock Option, the Participant shall be
required to pay such amount to the Company, as provided in the Plan. The
Participant acknowledges and agrees that he or she is responsible for the tax
consequences associated with the grant of the Stock Option and its exercise.

 

5. Changes in Company’s Capital Structure.

The existence of a Stock Option will not affect in any way the right or
authority of the Company or its stockholders to make or authorize (a) any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business; (b) any merger or consolidation of
the Company; (c) any issue of bonds, debentures, preferred or prior preference
stock ahead of or affecting the Stock or the rights thereof; (d) the dissolution
or liquidation of the Company; (e) any sale or transfer of all or any part of
its assets or business; or (f) any other corporate act or proceeding, whether of
a similar character or otherwise. In the event of a Change in Control or other
corporate restructuring provided for in the Plan, the Participant shall have
such rights, and the Administrator shall take such actions, as are provided for
in the Plan.

 

6. Plan.

The Stock Option is granted pursuant to the Plan, and the Stock Option and this
Agreement are in all respects governed by the Plan and subject to all of the
terms and provisions

 

2



--------------------------------------------------------------------------------

thereof, whether such terms and provisions are incorporated in this Agreement by
reference or are expressly cited.

 

7. Participant’s Representations.

In the event the Option Shares have not been registered under the Securities Act
of 1933, as amended, at the time this Stock Option is exercised, the Participant
shall, if required by the Company, concurrently with the exercise of all or any
portion of this Stock Option deliver to the Company an Investment Representation
Statement (in the form attached hereto as Exhibit A or such other form as may be
prepared by the Company), and certificate(s) representing the Option Shares
shall bear such restrictive legends as the Company deems advisable.

 

8. Employment Rights.

No provision of this Agreement or of the Stock Option granted hereunder shall
give the Participant any right to continue in the employ of the Company or any
of its Affiliates, create any inference as to the length of employment of the
Participant, affect the right of the Company or any of its Affiliates to
terminate the employment of the Participant, with or without Cause, or give the
Participant any right to participate in any employee welfare or benefit plan or
other program (other than the Plan) of the Company or any of its Affiliates.

 

9. Governing Law.

This Agreement and the Stock Option granted hereunder shall be governed by, and
construed and enforced in accordance with, the laws of the State of Delaware
(other than its laws respecting choice of law) except to the extent federal laws
would be mandatorily applicable.

 

10. Waiver; Cumulative Rights.

The failure or delay of either party to require performance by the other party
of any provision hereof shall not affect its right to require performance of
such provision unless and until such performance has been waived in writing.
Each and every right hereunder is cumulative and may be exercised in part or in
whole from time to time.

 

11. Notices.

Any notice which either party hereto may be required or permitted to give the
other shall be in writing and may be delivered personally or by mail, postage
prepaid, addressed to the Secretary of the Company, at its then corporate
headquarters, and the Participant at his or her address as shown on the
Company’s payroll records, or to such other address as the Participant, by
notice to the Company, may designate in writing from time to time.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Participant has hereunto set his
or her hand, all as of the day and year first above written.

 

On Behalf of the Administrator:     Participant:           Name            Title
          

 

4



--------------------------------------------------------------------------------

EXHIBIT A

INVESTMENT REPRESENTATION STATEMENT

 

PURCHASER:    ________________________________ COMPANY:    Steakhouse Partners,
Inc., a Delaware corporation SECURITIES:    Common Stock AMOUNT:   
________________________________ DATE:    ________________________________

In connection with the purchase of the above-listed Securities, I, the
undersigned Purchaser, represent to the Company the following:

(a) I am aware of the Company’s business affairs and financial condition, and
have acquired sufficient information about the Company to reach an informed and
knowledgeable decision to acquire the Securities. I am purchasing these
Securities for my own account for investment purposes only and not with a view
to, or for the resale in connection with, any “distribution” thereof for
purposes of the Securities Act of 1933, as amended (the “Securities Act”).

(b) I understand that the Company’s issuance of the Securities has not been
registered under the Securities Act in reliance upon a specific exemption
therefrom, which exemption depends upon, among other things, the bona fide
nature of my investment intent as expressed herein. In this connection, I
understand that, in the view of the Securities and Exchange Commission (the
“SEC”), the statutory basis for such exemption may be unavailable if my
representation was predicated solely upon a present intention to hold these
Securities for the minimum capital gains period specified under tax statutes,
for a deferred sale, for or until an increase or decrease in the market price of
the Securities, or for a period of one year or any other fixed period in the
future.

(c) I further understand that the Securities must be held indefinitely unless
the transfer is subsequently registered under the Securities Act or unless an
exemption from registration is otherwise available. Moreover, I understand that
the Company is under no obligation to register any transfer of the Securities.
In addition, I understand that the certificate evidencing the Securities will be
imprinted with a legend which prohibits the transfer of the Securities unless
registered or such registration is not required in the opinion of counsel for
the Company.

(d) I am familiar with the provisions of Rule 144 promulgated under the
Securities Act, which, in substance, permits only limited public resale of
“restricted securities” acquired, directly or indirectly, from the issuer
thereof, in a non-public offering subject to the satisfaction of certain
conditions. The provisions of Rule 144 require among other things: (1) the
availability of certain public information about the Company, (2) the resale
occurring not less than one year after the party has purchased, and made full
payment for, within the meaning of Rule 144, the securities to be sold; and, in
the case of an affiliate, or of a non-affiliate who has held the securities less
than two years, (3) the sale being made through a broker in an unsolicited
“broker’s transaction” or in transactions directly with a market maker (as said
term is defined under the Securities Exchange Act of 1934) and the amount of
securities being sold during any three month period not exceeding the specified
limitations stated therein, if applicable. Notwithstanding this paragraph (d), I
acknowledge and agree to the restrictions set forth in paragraph (e) hereof.



--------------------------------------------------------------------------------

(e) I further understand that in the event all of the applicable requirements of
Rule 144 are not satisfied, registration under the Securities Act, compliance
with Regulation A, or some other registration exemption will be required; and
that, notwithstanding the fact that Rule 144 is not exclusive, the Staff of the
SEC has expressed its opinion that persons proposing to sell private placement
securities other than in a registered offering and otherwise than pursuant to
Rule 144 will have a substantial burden of proof in establishing that an
exemption from registration is available for such offers or sales, and that such
persons and their respective brokers who participate in such transactions do so
at their own risk.

 

SIGNATURE OF PURCHASER:    Date:     

 

2



--------------------------------------------------------------------------------

EXHIBIT B

CONSENT OF SPOUSE

(To be completed by residents of the states of Arizona, California, Idaho,

Louisiana, Nevada, New Mexico, Texas, Washington and Wisconsin)

The undersigned, as spouse of _______________, hereby acknowledges that:

 

(1) the undersigned is a resident of ____________________, one of the
above-listed community property states.

 

(2) the undersigned has read and understands the Steakhouse Partners, Inc. 2004
Stock Incentive Plan (the “Plan”) and the Incentive Stock Option Agreement
(collectively, the “Agreements”). The undersigned hereby consents and agrees to
each and every term and condition set forth in the Agreements. The undersigned
hereby further agrees that the undersigned’s spouse may join in any future
modification or amendment of the Agreements without any further signature,
acknowledgment, agreement or consent on the undersigned’s part, and that any
interest the undersigned may have in the Stock Option (as defined in the Plan)
or the shares of Common Stock of Steakhouse Partners, Inc. shall be subject to
the provisions of the Agreements.

DATED: _______________, _______.

 

   

Print Name of Spouse

   

Signature of Spouse